Lynch, J.
(concurring). Although I join the court in imposing a four-year suspension in this case, I believe the two-year suspension recommended by the board and imposed by the single justice is more appropriate. The two-year suspension takes into consideration the deference due the board, the recommendation of the United States Attorney, the fact that no criminal sanctions were imposed on the respondent, that this was more a case of extortion than bribery, that the respondent was motivated by family loyalty rather than pecuniary gain, that ten years elapsed from the events to the time of prosecution, and that the impetus behind the fraudulent scheme came from Congressman Mavroules and his family.